     Case 1:17-cr-00612-PKC Document 59 Filed 09/15/20 Page 1 of 1 PageID #: 401

                                ALLEN C. FRANKEL
                                         A T T O R N E Y   A T   L A W

                                                                                    Admitted in N.Y. & N.J.




                                                                    September 15, 2020


   By ECF

   Honorable Pamela K. Chen
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

           Re:     United States v. Paul Semplice, 17 Cr. 612 (PKC)

   Dear Judge Chen:

          Without objection from Probation, Paul Semplice respectfully requests a limited
   leave from his Supervised Release condition of home incarceration in order to permit
   him to attend the baptism in Brooklyn of his great-nephew on September 27, 2020. All
   of the details, including the location, time, and list of invitees, which consists of family
   only, have been provided to Probation.

          Senior U.S. Probation Officer Sandford reported that Mr. Semplice has been
   fully compliant. Thank you for your consideration.


                                                                    Respectfully submitted,


                                                                    Allen C. Frankel

   P.O. Stephen Sandford (via email)




299 BROADWAY, SUITE 1405, NEW YORK, NEW YORK 10007 OFFICE 212.227.6655 FAX 646.607.8597 ALLENCFRANKEL@MAC.COM
